 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   CHARLES J. LEE, #221057
     Assistant Federal Defender
 3   Designated Counsel for Service
     2300 Tulare Street, Suite 330
 4   Fresno, CA 93721-2226
     Telephone: 559-487-5561/Fax: 559-487-5950
 5
     Attorneys for Defendant
 6   STEFAN RAMIREZ
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                     Case No. 1:17-cr-00207-NONE-SKO
12                       Plaintiff,                STIPULATION AND ORDER TO MODIFY
                                                   TERM OF PRETRIAL RELEASE
13   vs.
                                                   JUDGE: Hon. Sheila K. Oberto
14   STEFAN RAMIREZ,
15                       Defendant.
16
17          The Court previously approved modifications to Mr. Ramirez’s location monitoring
18   condition to allow him assist his mother/third-party custodian with repairs/cleaning of a rental
19   unit she owns in Fresno. See Dkt. #105, #107, #112. Mr. Ramirez is now requesting permission
20   to assist in the cleaning and repair of his brother’s home before his brother moves in, including
21   the installation of flooring, wall framing, removal of an old fireplace, and tile and carpet
22   removal. The Court approved third-party custodian, Oliva Ramirez, would be present at all
23   times with Mr. Ramirez.
24          Because Mr. Ramirez has been in full compliance with the terms of his pretrial release,
25   including the modifications at Dkt. #105, #107 and #112, Pretrial Services Officer Frank
26   Guerrero has no objection to this request.
27          IT IS HEREBY STIPULATED by and between the parties hereto through their
28   respective counsel, that Stefan Ramirez’s order of release condition (7)(s), Dkt. #95, be modified
 1   to allow him to assist with the repairs and cleanup of his brother’s residence on the following

 2   dates and times: May 27-28, 2021 and June 5-6, 2021, from 8:00 am until 5:00 pm each of those

 3   days. On each of those days, Mr. Ramirez must remain in the immediate presence of his third-

 4   party custodian/mother, Olivia Ramirez, at all times. Travel is authorized only to his brother’s

 5   residence and back home. If work is stopped on any of the approved days prior to 5:00 pm, Mr.

 6   Ramirez must return directly home with no other stops at any time. If the defendant is able to

 7   complete the work before June 6, 2021, then the modification of the release conditions is no

 8   longer needed, and the defendant will be subject to the terms of home detention as ordered on

 9   October 15, 2020.

10           All prior orders not in conflict with this order shall remain in full force and effect.

11
12                                                           Respectfully submitted,

13                                                           PHILLIP TALBERT
                                                             Acting United States Attorney
14
15   DATED: May 24, 2021                                     /s/ David Gappa
                                                             DAVID GAPPA
16                                                           Assistant United States Attorney
                                                             Attorney for Plaintiff
17
18                                                           HEATHER E. WILLIAMS
                                                             Federal Defender
19
20   DATED: May 24, 2021                                     /s/ Charles J. Lee
                                                             CHARLES J. LEE
21                                                           Assistant Federal Defender
                                                             Attorney for Defendant
22                                                           STEFAN RAMIREZ

23
24
25
26
27
28

      Ramirez: Motion and                              -2-
      Order to Modify Pretrial Condition
 1                                                ORDER

 2           IT IS SO ORDERED that pretrial release condition (7)(s) be modified to allow Mr.

 3   Ramirez to assist with the repairs and cleanup of his brother’s residence on the following dates

 4   and times: May 27-28, 2021, and June 5-6, 2021, from 8:00 am until 5:00 pm each of those

 5   days. On each of those days, Mr. Ramirez must remain in the immediate presence of his third-

 6   party custodian/mother, Olivia Ramirez, at all times. Travel is authorized only to the brother’s

 7   residence and back home. If work is stopped on any of the approved days prior to 5:00 pm, Mr.

 8   Ramirez must return directly home with no other stops at any time. If the defendant is able to

 9   complete the work before June 6, 2021, then the modification of the release conditions is no

10   longer needed, and the defendant will be subject to the terms of home detention as ordered on

11   October 15, 2020.

12           All prior orders not in conflict with this order shall remain in full force and effect.

13
14   DATED: 5/24/2021

15
                                                             HON. SHEILA K. OBERTO
16                                                           United States Magistrate Court Judge

17
18
19
20
21
22
23
24
25
26
27
28

      Ramirez: Motion and                              -3-
      Order to Modify Pretrial Condition
